Case 1:17-mc-00404-GHW Document 33 Filed 01/27/21 Page 1 of 2

Lyury, f

 

 

 

faa \
_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
i)y Mt.
In re Motion by the United States Securities 15 Mise. ( )
and Exchange Commission for
Nondisclosure Orders FILED UNDER SEAL AND EX PARTE
ORDER

The United States Securities and Exchange Commission (the “Commission”) has
motioned, under 18 U.S.C. § 2705(b), for an order directing CSC Holdings, LLC — proprietor of
Optimum Online — an electronic communications service and/or remote computing service
provider, not to give notice to its customer, subscriber, or any other person, of one or more
administrative subpoenas to be issued to CSC Holdings, LLC/Optimum Online in connection
with the Commission’s investigation numbered NY-09547 and titled Trading in the Securities of
Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that
notification of the existence of the... subpoena. . . will result in. . . (3) destruction of or
tampering with evidence; ... or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that CSC Holdings,
LLC/Optimum Online shall not disclose the existence of the motion, this Order, or subpoenas in
this investigation to its subscriber, customer, or any other person, unless and until otherwise
authorized to do so by the Court, except that CSC Holdings/Optimum Online may disclose the
motion, this Order, or subpoenas in this investigation to an attorney for CSC Holdings/Optimum

Online for the purpose of receiving legal advice.

 

 
Case 1:17-mc-00404-GHW Document 33 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation
and the continued justification, if any, for this Order.

IT IS FURTHER ORDERED that the Commission shall notify CSC Holdings,
LLC/Optimum Online within 30 days of the conclusion of the Commission’s investigation
described in the motion, unless such period is extended by the court in accordance with 18

U.S.C. § 2705(b). After such notification, CSC Holdings, LLC/Optimum Online shall no longer
“Me ear —_ a\ re lew negroes ew und lo Snr hts

be bound by the nondisclosure order. - 4 Ne, Loosen Asean unless o ae
He Court
herwise

      
   
    

IT IS FURTHER ORDERED that the motion and this Bench ~ s@aied until

ordered by the Court. KLEEN FEE SR

United Jaen Judge

Dated: — o| alr Cree Wlowss

Ms, Gaia tay le

 
